     Case 2:93-cr-00383-JAM-DB Document 270 Filed 09/21/20 Page 1 of 1

     JOHN BALAZS, Bar No. 157287
 1
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, CA 95814
 3
     Telephone: (916) 447-9299
 4   Fax: (916) 557-1118
     john@balazslaw.com
 5

 6   Attorney for Defendant
     KEITH ALAN ROBINSON
 7

 8

 9

10                           UNITED STATES DISTRICT COURT
11                          EASTERN DISTRICT OF CALIFORNIA
12

13
      UNITED STATES OF AMERICA,                  No. 2:93-CR-0383-JAM
14
                        Plaintiff,               ORDER TO SEAL
15                                               DOCUMENTS
              v.
16

17    KEITH ALAN ROBINSON,

18                      Defendant.
19

20
              Upon application of the defendant Keith Alan Robinson, through counsel,
21
     and good cause being show as set forth in defendant’s notice of request to seal and
22
     request to seal,
23
              IT IS HEREBY ORDERED that Exhibit D to defendant’s September 18,
24
     2020 motion to reduce sentence shall be SEALED until ordered unsealed by the
25
     Court.
26
              Dated: September 21, 2020                  /s/ John A. Mendez
27                                                       Hon. John A. Mendez
28                                                       U.S. District Court Judge
